DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,769 (hereinafter ‘769). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘769 Patent. For instance, in claim 1 of the current application and in the ‘769 Patent, the applicant claims:
Application No. 17/213,345
Patent No. 10,990,769
A method for tag identification, the method 

comprising: receiving a stream of radio-

frequency identification (RFID) tags, wherein 

each RFID tag is associated with a respective 

article; receiving first positional data from a 

first sensor, wherein the first positional data 

comprises first acceleration data; receiving 

second positional data from a second sensor 

located separate from the first sensor, wherein 

the second positional data comprises second 

acceleration data, wherein the first sensor and 

the second sensor are distinctly associated 

with a user’s body; and determining an 

intended RFID tag from amongst the stream 

of RFID tags based upon the first positional 

data and the second positional data.

A method for tag identification, the method comprising: receiving a stream of radio-frequency identification (RFID) tags, wherein each RFID tag is associated with a respective article; receiving first positional data from a first sensor, wherein the first positional data comprises first rotational data; receiving second positional data from a second sensor located separate from the first sensor, wherein the second positional data comprises second rotational data; subtracting the second rotational data from the first rotational data; determining a net rotation of the first sensor relative to the second sensor; determining a pick operation in an instance in which the net rotation satisfies a rotation threshold; and determining an intended RFID tag that corresponds with the pick operation


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘769 Patent as a general teaching for a method for tag identification, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘769 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘769 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
	
Allowable Subject Matter
In view of the arguments and amendments, claims 1-20 would be allowable upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a system and method for identifying tag information which includes at least two sensors for receiving positional data to determine the position of an item, wherein the first positional data comprises first acceleration data associated with the user’s hand, the second positional data comprises second acceleration data associated with the user’s torso, and determining the intended RFID tag further comprises: subtracting the second acceleration data from the first acceleration data; determining a net acceleration of the first sensor relative to the second sensor; determining a pick operation in an instance in which the net acceleration satisfies an acceleration  threshold; and determining the intended RFID tag that corresponds with the pick operation; or wherein each RFID tag in the stream further comprises tag time data, the first positional data comprises first time data, the second positional data comprises second time data, and determining the intended RFID tag further comprises: generating an intended time window based upon the tag time data; and analyzing first positional data and second positional data having first time data and second time data, respectively, within the intended time window. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In view of the applicant’s arguments and amendments, the prior art rejection has been withdrawn. The claims remain rejected under the ground of nonstatutory double patenting. No arguments were presented. Refer to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876